Citation Nr: 1327532	
Decision Date: 08/28/13    Archive Date: 09/05/13

DOCKET NO.  10-46 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for degenerative disc disease (formerly rated as lumbosacral strain).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran served on active duty from March 1972 to March 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.


FINDING OF FACT

In a February 2012 statement, received prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw his appeal with regard to the issue of entitlement to an increased disability rating for degenerative disc disease (the only issue on appeal).


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b) (2012).

As noted above, in a February 2012 statement, the Veteran stated that he wished to withdraw his current appeal.  See February 2012 statement submitted by the Veteran.  The Board notes that the only issue the Veteran currently has on appeal is the issue of entitlement to a disability rating in excess of 10 percent, for his service-connected degenerative disc disease.  See September 2011 Certification of Appeal, VA Form 8.

The Board finds that the February 2012 written statement from the Veteran qualifies as a valid withdrawal of the issue under 38 C.F.R. § 20.204.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed without prejudice as it relates to this issue.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.


ORDER

The appeal is dismissed.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


